IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JEAN COULTER,                  : No. 413 WAL 2014
                               :
                Petitioner     :
                               : Petition for Allowance of Appeal from the
                               : Order of the Superior Court
          v.                   :
                               :
                               :
SUSAN LOPE, ELIZABETH SMITH,   :
JAMES MAHOOD, WILDER & MAHOOD, :
UNKNOWN CLERK IN THE OFFICE OF :
THE BUTLER COUNTY CLERK OF     :
ORPHANS' COURT, OFFICE OF      :
BUTLER COUNTY CLERK OF         :
ORPHANS' COURT AND THOMAS      :
DOERR,                         :
                               :
                Respondents    :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.